MEMORANDUM ORDER
RICHARD J. LEON, United States District Judge
On August 23, 2013, Ralph J. Bradley, proceeding pro se, filed a complaint purportedly on behalf of plaintiff 180 East Broad Partners LLC. See Compl. [Dkt. # 1]; Civil Cover Sheet [Dkt. # 1-1] (identifying plaintiff as “Federal Reserve Association Of Fite & Co. Holdings Pass-Through Entity, Doing Business As 180 East Broad Partners LLC”). The complaint appears to challenge foreclosure proceedings pending in an Ohio state court. Before this Court is the Motion to Dismiss of Defendants Ohio Department of Taxation and the Ohio Attorney General’s Office [Dkt. # 3]. For the following reasons, the Court will GRANT defendants’ motion and DISMISS the complaint.
As a threshold matter, plaintiff 180 East Broad Partners LLC is an artificial entity that is not properly before this Court because it is not represented by counsel, and therefore its complaint must be dismissed. “ ‘It has been the law for the better part of two centuries ... that a corporation may appear in the federal courts only through licensed counsel.’” In *2re Greater Se. Cmty. Hosp. Found., Inc. v. Potter, 586 F.3d 1, 4-5 (D.C. Cir. 2009) (quoting Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201-02, 113 S.Ct. 716, 121 L.Ed.2d 656 (1993)). “[T]he rationale for that rule applies equally to all artificial entities,” Rowland, 506 U.S. at 202, 113 S.Ct. 716, and therefore 28 U.S.C. § 1654, which provides that “[i]n all courts of the United States the parties may plead and conduct their own cases personally or by counsel,” id. (emphasis added), “does not allow corporations, partnerships, or associations to appear in federal court otherwise than through a licensed attorney,” Rowland, 506 U.S. at 202, 113 S.Ct. 716.
Here, Mr. Bradley does not dispute that he is not an attorney. See PL’s Response to Advisory Order Concerning Defs.’ Mot. Dismiss [Dkt. # 5] at 4. Accordingly, even assuming that Mr. Bradley is a shareholder, officer, or authorized representative of plaintiff 180 East Broad Partners LLC—which is not at all clear from the complaint and its associated documentation—he may not represent that entity before this Court. See American Airways Charters, Inc. v. Regan, 746 F.2d 865, 873 n.14 (D.C. Cir. 1984) (“it is established that a corporation, which is an artificial entity that can only act through agents, cannot proceed pro se” (internal quotation marks and citation omitted)); Bristol Petroleum Corp. v. Harris, 901 F.2d 165, 166 n.1 (D.C. Cir. 1990). And therefore the complaint must bes dismissed. See Prunte v. Universal Music Grp., 484 F.Supp.2d 32, 37-38 (D.D.C. 2007) (dismissing all claims by co-plaintiff company because it was an artificial entity not represented -by counsel); Strong Delivery Ministry Ass’n v. Bd. of Appeals of Cook Cnty., 543 F.2d 32, 33-34 (7th Cir. 1976) (affirming dismissal of complaint filed by non-lawyer president of non-profit corporation in the name of the corporation), Accordingly, it is hereby
ORDERED that defendants’ Motion to Dismiss [Dkt. # 3] is GRANTED; and it is further
ORDERED that plaintiff 180 East Broad Partners LLC’s Complaint [Dkt. # 1] is DISMISSED.
SO ORDERED.